Citation Nr: 0506206	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
spondylolisthesis with chronic low back syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left ankle injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an injury to the left side of the head.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for residuals of an 
injury to the rib cage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and "M.S."


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had active duty from January 1955 to May 1957 
with prior periods of active and inactive duty for training 
in the South Carolina National Guard. 

In May 1994, the RO denied service connection for a back 
disability, right knee disability, left ankle disability, a 
left side of the head disability, and for left ear hearing 
loss.  The veteran was notified of this decision in June 1994 
and did not file timely disagreement to this determination.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination that denied 
the benefits sought from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  A 
notice of disagreement (NOD) was received in August 1998, a 
statement of the case (SOC) was issued in August 1998, and a 
substantive appeal was received from the veteran in November 
1998.  A hearing was held before the undersigned in September 
1999 and the case was remanded in January 2000 for additional 
development. 


FINDINGS OF FACT

1.  In May 1994, the RO denied service connection for a back 
disability, a right knee disability, a left ankle disability, 
a left side of the head disability, and for left ear hearing 
loss.  The veteran was notified of this decision in June 1994 
and did not file timely disagreement to this determination.

2.  New evidence associated with the claims file since the 
May 1994 denials, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.

3.  The new evidence associated with the claims file since 
the May 1994 denials are either cumulative, redundant, or 
supports the denial of these claims and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the previously denied claims. 

4.  It is not shown that the veteran sustained bilateral 
tinnitus or a rib cage disorder in service or that either 
currently alleged disorder is related to service.


CONCLUSIONS OF LAW

1.  The RO's May 1994 determination is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  Evidence received since the RO's May 1994 denial is not 
new and material, and the veteran's claims for service 
connection for a back disability, a right knee disability, a 
left ankle disability, a left side of the head disability, 
and for left ear hearing loss are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for bilateral tinnitus or a rib cage 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made 
before VCAA's enactment on November 9, 2000.  In any event, 
various VA notices have informed the veteran of all 
applicable laws and regulations, what types of evidence are 
needed to support his claims, who is responsible for securing 
specific items, and the need for any other evidence that the 
veteran may have in his possession.  The VA's thorough 
notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  The Board remanded this case in 
January 2000 to assist the veteran with his claims. 

The RO sent correspondence to the veteran in April 2004 and 
May 2004 and a supplemental statement of the case was issued 
in August 2004 to meet the requirements of the VCAA.  These 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision, as well as the need for 
certain types of evidence and all other evidence in the 
veteran's possession.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that both the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

During the February 1999 Board hearing, the veteran 
demonstrated his understanding of the type of evidence needed 
to support his claims.  However, Pelegrini also held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, most, though not all, of 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal and 
after a substantially complete application was received.  
However, the Board finds that the lack of full pre-
adjudication notice in this case has not, in any way, 
prejudiced the veteran.  As indicated above, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc.  159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also notes that there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
needed to comply with the duty to assist the veteran.  As 
indicated below, the Board has considered all evidence added 
to the record.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that has not been obtained.  Hence, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claims on appeal.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995). 

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on the petitions to 
reopen at this juncture.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen Prior Denied Claims

As noted above, in May 1994, the RO denied service connection 
for disabilities cited above.  Although notified of that 
decision in June 1994, the veteran did not initiate an 
appeal.  Evidence considered at that time consisted of the 
veteran's service medical records (SMRs) and post-service 
medical evidence.  Based on a review of the evidence, the RO 
concluded that no new and material evidence had been 
submitted since the RO had denied these claims.  The May 1994 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  §§ 20.302, 20.1103.  

The petitions to reopen the claims were initiated in July 
1998.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.  The Board also 
notes that this new regulation expressly provides that duty 
to assist shall not be construed to require VA to reopen a 
claim that has not been disallowed except when new and 
material evidence has been presented or secured as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claims was in May 1994. 

Evidence added to the claims file since the RO's last denial 
of service connection includes, at best, medical records 
indicating sporadic treatment for the conditions at issue.  
The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claims for service connection.  None of the newly submitted 
medical records establish that the veteran currently has a 
disability that is medically related to service, or a service 
connected disability.  The recent VA medical records obtained 
by the RO at the request of the Board, in many cases, fail to 
cite to the disabilities at issue and none associated the 
disorders with service many years ago.  Records from the 
Social Security Administration also do not contain material 
evidence indicating an association between service nearly 50 
years ago and the veteran's current disorders.

The remaining evidence received since the last unappealed 
rating action consists of the lay assertions of the veteran.  
To the extent that this evidence is offered in an attempt to 
establish a nexus between service and the disorders at issue, 
the Board finds that such evidence is not probative; hence, 
such evidence is not material to the claim under 
consideration.  Without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Where, as 
here, resolution of an issue under consideration turns on a 
medical matter, unsupported lay statement(s), even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, the 
RO's May 1994 denial of service connection for chronic low 
back syndrome, residuals of a right knee injury, residuals of 
a left ankle injury, residuals of an injury to the left side 
of the head, and left ear hearing loss remains final.  

III.  Entitlement to Service Connection for Bilateral 
Tinnitus and for the Residuals of an Injury to the Rib Cage

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, there is no clear evidence of bilateral 
tinnitus or the residuals of an injury to the rib cage.  As a 
medical diagnosis of a current disability has not been found, 
the Board should deny these claims.  In any event, even if 
the Board were to assume that these disorders exist, service 
medical records and post-service medical records do not 
indicate that these disorders began in service.  X-rays in 
November 1955 do not reflect fracture or other bony pathology 
associated with a fall that caused a contusion to the left 
rib cage.  It was noted that the veteran had a "uneventful" 
recovery.  His discharge evaluation in April 1957 was 
essentially normal.

Beyond this, there is no indication that the disorders at 
issue, assuming they exist, are related to the veteran's 
service nearly 50 years ago.  Such facts only provide 
negative evidence against the veteran's claims.  The records 
obtained by the RO at the request of the Board only provide 
negative evidence against the veteran's claims as that they 
fail to indicate that these disorders began during the 
veteran's service or soon after service.  The Board also 
notes the lapse of many years between the veteran's 
separation from service and the first contention that he had 
these disorders.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

With regard to the veteran's own contention that he has these 
disorders and that they are related to active service, as 
noted above, as a layperson he is competent to report his 
subjective complaints or that an injury occurred; however, he 
is not competent to relate a current disability to such 
injury or to a current condition based on his subjective 
complaints.  Espiritu, 2 Vet. App. at 494-5.  Accordingly, 
these claims are denied.

In the absence of any medical evidence supporting the claims 
for service connection, the claims must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent evidence neither supports, nor is in 
relative equipoise on the question of whether there is, a 
medical nexus between service and the currently claimed 
disabilities, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claims for service 
connection for a back disability, a right knee disability, a 
left ankle disability, a left side of the head disability, 
and for left ear hearing loss has not been received, the 
appeal is denied.

Service connection for bilateral tinnitus and a rib cage 
disorder is denied. 




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


